Citation Nr: 9909209	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  94-27 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disorder(s) (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

REMAND

The veteran had verified active military service from August 
1966 to June 1968 and from March 1973 to December 1987.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied entitlement to a total disability 
rating based on individual unemployability.

In December 1997, the Board remanded this claim for 
additional evidentiary development.  The RO complied with the 
remand; however, remand is again necessary to fulfill due 
process considerations.

The Board instructed that the veteran be given a VA 
cardiovascular examination to assess the effect of his 
service-connected conditions on his employability.  A 
computer printout from the VA Medical Center indicates that 
the veteran failed to report for examinations scheduled in 
June and July 1998.  It is unclear from the record whether 
notice of these examinations was sent to the correct address.  
The veteran's address has, for many years, been [redacted] Drive, 
and this is the address reflected on the information from the 
VA Medical Center.  However, there are handwritten notes on 
the computer printouts referring to some type of data entry 
error.  Moreover, the RO sent a letter to the veteran in 
October 1998 using a [redacted] Avenue address, and it is 
unclear where that address was obtained.  The supplemental 
statement of the case in October 1998 was sent to the [redacted] 
Drive address.  Neither of these documents appears to have 
been returned to the RO by the United States Postal Service.

It is incumbent upon the veteran to submit to a VA 
examination if he is applying for VA compensation or pension 
benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  
Where entitlement to a benefit cannot be established without 
a current VA examination and a claimant, without good cause, 
fails to report for such examination, a claim for an increase 
shall be denied.  38 C.F.R. § 3.655(b) (1998).  Examples of 
"good cause" include, but are not limited to, the illness 
or hospitalization of the claimant or death of an immediate 
family member.  38 C.F.R. § 3.655(a) (1998).  

There is no indication that the veteran was advised of the 
possible adverse consequences under 38 C.F.R. § 3.655 of not 
reporting for the scheduled examinations.  It would be 
prejudicial to him if the Board were to apply this regulation 
without his having been notified of its applicability.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
RO should notify the veteran that an examination will be 
scheduled for him, and that his claim will be denied if he 
fails, without good cause, to report for the scheduled 
examination.  The RO should also assure that the VA Medical 
Center that schedules the examination provide written 
documentation in some form to substantiate that the veteran 
was notified of the examination, the date of the 
notification, and the address to which notification was sent.  
Such written documentation is to be placed in the claims 
folder.  If the veteran again fails to report for a VA 
examination, citation to the provisions of 38 C.F.R. § 3.655 
must be included in the supplemental statement of the case.

Accordingly, while the Board sincerely regrets the additional 
delay, this case is REMANDED for the following:

1.  Schedule the veteran for a VA 
cardiovascular examination.  He should be 
advised of his responsibility to report 
for a VA examination under 38 C.F.R. § 
3.655.

In requesting that the examination be 
scheduled, the RO should assure that the 
VA Medical Center has the veteran's 
current address of record.  The VA 
Medical Center making arrangements for 
the examination must provide the RO 
sufficient written documentation to 
confirm that notice was sent, the date 
notice was sent, and the address to which 
notice was sent.  Such documentation is 
to be placed in the claims folder.  

The claims folder and a copy of this 
remand must be made available to and be 
thoroughly reviewed by the examiner prior 
to the examination.  The examination 
report must include the medical rationale 
for all opinions expressed.

All appropriate tests and/or studies 
should be conducted to determine the 
severity of the veteran's service-
connected arteriosclerotic heart disease 
and residuals of Staphylococcus 
infection, medial left lower calf.  The 
veteran's service-connected disorders 
should be evaluated for the specific 
purpose of assessing the relative degree 
of industrial impairment, in light of the 
veteran's recorded medical, educational, 
and vocational history.  The examiner 
must express an opinion as to the degree 
of interference with ordinary activities, 
including the ability to obtain and 
maintain gainful employment, caused 
solely by the veteran's service-connected 
disorders, as distinguished from his 
nonservice-connected disorders (i.e., 
tobacco bronchitis, depression, chronic 
obstructive pulmonary disease), without 
regard to the age of the veteran.  

2.  Following completion of the above, 
review the examination report and ensure 
that it includes fully detailed 
descriptions of all test reports, special 
studies or opinions requested.  If it 
does not, it must be returned for 
corrective action.  38 C.F.R. § 4.2 
(1998).

3.  After completion of the above 
evidentiary development, readjudicate the 
veteran's claim for a total rating based 
on individual unemployability.  If the 
benefit sought on appeal remains denied, 
provide the veteran and his 
representative a supplemental statement 
of the case.  If the veteran has failed 
to report for an examination, citation of 
38 C.F.R. § 3.655 should be included.  
Allow an appropriate period of time for 
response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed; however, he is 
free to furnish additional evidence and argument to the RO 
while the case is in remand status.  Booth v. Brown, 8 Vet. 
App. 109 (1995). 

The purpose of this REMAND is to fulfill due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (Historical and Statutory Notes) 
(West Supp. 1998).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 6 -


